DETAILED ACTION
This action is in response to the response filed 11/23/2020.  Claims 1, 7-10, 19, 20 are currently amended.  Claim 17 has been canceled.  No claims have been newly added.  Presently, claims 1-16 and 18-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see section II A on pages 11-12 of the response filed 11/23/2020, with respect to the interpretations of claims 7 and 8 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  In light of the amendments to claims 7 and 8, the claim interpretations under 35 U.S.C. 112(f) as applied in the Office action dated 5/22/2020 have been withdrawn.
Applicant’s arguments, see section II B on pages 12-13 of the response filed 11/23/2020, with respect to the rejections of claims 7-10 and 19-23 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In light of the amendments to claims 7-10 and 19-23, the rejections under 35 U.S.C. 112(b) as applied in the Office action dated 5/22/2020 have been withdrawn.
Applicant’s arguments, see section IV B on pages 17-20 of the response filed 11/23/2020, with respect to the rejections of claims 5 and 9 under 35 U.S.C. 103 as  have been fully considered and are persuasive.  The rejection of claims 5 and 9 under 35 U.S.C. 103 as being unpatentable over Moricca (WO 2012164335 A1) in view of McGregor (US 6470921) in view of Carrato et al. (US 8074965) as applied in the Office Action dated 5/22/2020 has been withdrawn. 
Applicant’s arguments, see section IV D on pages 22-24 of the response filed 11/23/2020, with respect to the rejections of claim 18 under 35 U.S.C. 103 as being unpatentable over Moricca (WO 2012164335 A1) in view of McGregor (US 6470921) in view of Asari et al. (US 8201819) have been fully considered and are persuasive.  The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Moricca (WO 2012164335 A1) in view of McGregor (US 6470921) in view of Asari et al. (US 8201819) as applied in the Office Action dated 5/22/2020 has been withdrawn. 

Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments, see section III on pages 13-15 of the response filed 11/23/2020, with respect to the objections to the drawings interpretations as applied in the Office action dated 5/22/2020 are not persuasive.  
Applicant argues that the objection to the drawings regarding the pre-fill hopper recited in claim 16 is a conventional feature in which a detailed illustration is not essential for proper understanding of the invention.  
However, 37 CFR 1.83(a) recites:
However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.
Therefore, in order to comply with 37 CFR 1.83(a), the pre-fill hopper must be shown.  Further, since applicant has argued that the pre-fill hopper is a conventional feature in which a detailed illustration is not essential for proper understanding of the invention, the pre-fill hopper should be illustrated in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box).
The replacement drawings filed 11/23/2020 appear to overcome the drawing objections in the Office action dated 5/22/2020 relating to the drawing objections not including the inclusion of the pre-fill hopper and the replacement drawings filed 11/23/2020 would overcome the drawing objections in the Office action dated 5/22/2020 (excluding the drawing objection related to the pre-fill hopper) if entered.  However, since there is a drawing objection from the Office action dated 5/22/2020 that has not been addressed (i.e., the pre-fill hopper), the replacement drawings filed 11/23/2020 are not entered.  
Therefore, applicant’s arguments are not persuasive.

Applicant’s arguments, see section IV A on pages 15-17 of the response filed 11/23/2020, with respect to the rejection of claims 1-4, 6-8, 10-14, 16, 17 and 20-23 under 35 U.S.C. 103 as being unpatentable over WO 2012/164335 A1 (Moricca et al.) in view of U.S. 6470921 (McGregor) are not persuasive.
Applicant argues that the designs of the Moricca et al. reference and the McGregor reference are so different that one skilled in the [art] would clearly understand them to be incompatible and that one cannot simply swap out the push/pull mechanism of the fill nozzle design of the Moricca et al. reference with the rotary actuating design of the McGregor reference and expect there would have been any reasonable expectation of success.  
However, it is considered that both the Moricca et al. reference and the McGregor reference are directed to filling systems that utilize a filling nozzle to control the flow of a granulated material into a container.   The Moricca et al. reference utilizes a push/pull mechanism for controlling the flow of granulate material through the filling nozzle while the McGregor reference utilizes the combination of a rotary plate and a stationary plate, both with openings, to control the flow of granulated material through the filling nozzle.  
It is unclear as to why the modification would not have a reasonable expectation of success and why the designs are incompatible with each other.  
It appears that both the Moricca et al. reference and the McGregor reference utilize a filling nozzle that includes a valve mechanism at the end of the filling nozzle to control the flow of granulated material through the filling nozzle.  Therefore, it is considered that one of ordinary skill in the art would be able to modify the filling nozzle 

Applicant argues that the McGregor reference does not disclose or suggest a filling port that is integrally connected to the container and containing an opening for receiving granular material wherein the filling nozzle and filling port are configured to selectively attach together.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is acknowledged that the McGregor reference does not disclose a filling port that is integrally connected to the container and containing an opening for receiving granular material.  However, the McGregor reference was not utilized to teach a filling port that is integrally connected to the container and containing an opening for receiving granular material. The McGregor reference was utilized to teach providing a rotary flow 
It is considered that the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses a filling port (640/272) that is integrally connected to the container (see figure 6B) and containing an opening (considered the openings defined by the stepwise inner surface 647 and the lower inner surface 648 of the filling port) for receiving the granular material (it is considered that the opening through the filling port 640 is configured to receive the filling nozzle and, therefore, the granular material that is transferred through the filling nozzle).
Therefore, applicant’s arguments are not persuasive.

Applicant’s arguments, see section IV C on pages 20-22 of the response filed 11/23/2020, with respect to the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over WO 2012/164335 A1 (Moricca et al.) in view of U.S. 6470921 (McGregor) and in view of U.S. Patent No. 6726174 (Bareis et al.) are not persuasive.
Applicant argues that the Bareis et al. reference is not analogous art.
In response to applicant's argument that the Bareis et al. reference is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the Bareis et al. reference is reasonably pertinent to the particular problem in as much as the valve assembly of the Bareis et al. reference .
Therefore, applicant’s arguments are not persuasive.

Since modified grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Drawings
The drawings were received on 8/28/2018 and 11/23/2020.  These drawings are not acceptable.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are objected to because the figures contain poor line quality, darkened images and text which may lead to issues of clarity when printing.  See 37 CFR 1.84.  (Sections of 37 CFR 1.84 are provided below).  

Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section.
Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 350, 375 and 275.  The reference signs were added in the specification amendment dated 11/23/2020 and would be addressed if the drawings filed 11/23/2020 were entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filling port includes a valve that is configured to provide an evacuation path (claim 5), the safety locks (claim 7), the push-open or rotary-open coupling (claim 8), the filling port being spring-loaded  (claim 9), one or more sintered filters (claim 12), and a pre-fill hopper (claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
As noted above, the replacement drawings filed 11/23/2020 appear to overcome the drawing objections in the Office action dated 5/22/2020 relating to the drawing objections not including the inclusion of the pre-fill hopper and the replacement drawings filed 11/23/2020 would overcome the drawing objections in the Office action dated 5/22/2020 (excluding the drawing objection related to the pre-fill hopper) if entered.  However, the drawing objection related to the pre-fill hopper would need to be addressed before the drawings filed 11/23/2020 would be entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, 10-14, 16, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moricca et al. (WO 2012/164335 A1) in view of McGregor (US 6470921).  Claim(s) 7, 8, 10 and 20-23 will be treated as best understood in view of the rejections under 35 U.S.C. 112(b) above.

The Moricca et al. reference does not disclose wherein the filling nozzle is configured to open and close via rotary actuation.
However, the McGregor reference teaches a rotary flow control device having a filling nozzle (24) that is configured to be opened and closed by rotary actuation of a rotary plate (52) relative to a stationary plate (50) in order to permit a flow of particulate materials from the filling nozzle when the openings in the rotary plate and the stationary plate are aligned and to permit the rotating plate to shear off the extruded particulate material (col. 8, lines 41-55).

In regards to claim 2, the Moricca et al. reference of the combination the Moricca et al. reference and the McGregor reference discloses a single filling port (Moricca et al.: 640) located on an end of the container (Moricca et al.: see figure 5B and figure 6B).
In regards to claim 3, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference wherein the filling nozzle (Moricca et al.: 260) and the filling port (Moricca et al.: 272/640) have a concentric, tube-in-tube design (Moricca et al.: it is considered that the passage 261 of the filling nozzle 262 defines a first tube and the passage within the filling port 272/640 defines a second tube of the tube-in-tube design, Fig. 10).
In regards to claim 4, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses wherein the tube-in-tube design includes an internal tube (Moricca et al.: considered the opening 261 of the filling nozzle 262) that is configured to allow filling of granular material and a concentric external tube (Moricca et al.: it is considered that the opening of the filling port 272/640 that leads to the opening connected to the evacuation port 271 of the filling 
In regards to claim 6, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses the container further comprises a lid (Moricca et al.: 620) having a symmetrical design configured to enable centralized filling via the single filing port (Moricca et al.: see at least paragraph [00108]).
In regards to claim 7, the combination of the Moricca et al. reference and the McGregor reference discloses comprising one or more safety locks (Moricca et al.: it is considered that the outer surface of the nozzle 262 that interacts with the radial inner surface of the filling port 272, as depicted in figure 10, constitutes a lock in as much as the seals 273, 275 provide a safety seal between the filling nozzle and the filling port) configured to conditionally allow a filling process to begin when the filling nozzle and container are securely fastened together (Moricca et al.: it is considered that the filling nozzle is able to be opened after the filling nozzle and the filling port are connected).
In regards to claim 8, the combination of the Moricca et al. reference and the McGregor reference discloses wherein the one or more safety locks comprises a push-open or rotary-open coupling mechanism (Moricca et al.: it is considered that the valve at 266, 264 is opened after the filling nozzle and the filling port are coupled together), the coupling mechanism being configured to ensure valves are open only when the filling nozzle and container are intimately engaged (Moricca et al.: as depicted in figure 10).

In regards to claim 11, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses further comprising a vibratory device (Moricca et al.: 281) that is configured to pack the granular material and thereby increase its density.
In regards to claim 12, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses further comprising one or more sintered filters (Moricca et al.: filter 279; wherein the filter can be made of a sintered material; see paragraph [0098] for materials that can be used for filters) that is in line with an evacuation pathway (Moricca et al.: see figure 10), the one or more sintered filters being further configured to prevent dust carryover.
In regards to claim 13, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses wherein the filling nozzle (Moricca et al.: 260) is a remote interchangeable filling nozzle (Moricca et al.: it is 
In regards to claim 14, the combination of the Moricca et al. reference and the McGregor reference discloses at least one in-line rotary valve (McGregor: considered the interaction of the plates 50 and 52) configured to control a mass flow of granular material (McGregor: it is considered that the amount of time that the openings in the plates 50 and 52 are aligned would control the amount of mass of particulate permitted to flow through the valve).
In regards to claim 16, the Moricca et al. reference of the combination of the Moricca et al. reference and the McGregor reference discloses a pre-fill hopper (Moricca et al.: hopper 214) connected to the nozzle to prevent overfilling of the container.
Regarding claim 20, the Moricca et al. reference discloses a structure and method for transferring hazardous waste material into a container (600) including connecting a filling nozzle (260) having at least one opening (considered at least the opening through the valve seat 264) to a filling port (640/272) having at least one opening (considered the openings defined by the stepwise inner surface 647 and the lower inner surface 648 of the filling port and/or the opening through the body 272 that the filling nozzle 260 is received as shown in figure 10) that is integrally connected to the HIP can (considered the container 600); opening/closing the filling nozzle (the 
The Moricca et al. reference does not disclose wherein the filling nozzle is opened and closed via rotary actuation.
However, the McGregor reference teaches a rotary flow control device having a filling nozzle (24) that is configured to be opened and closed by rotary actuation of a rotary plate (52) relative to a stationary plate (50) in order to permit a flow of particulate materials from the filling nozzle when the openings in the rotary plate and the stationary plate are aligned and to permit the rotating plate to shear off the extruded particulate material (col. 8, lines 41-55).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the end of the filling nozzle of the Moricca et al. reference as having a valve that is opened and closed via a rotary actuation as taught by the McGregor reference in order to permit a flow of 
In regards to claim 21, the combination of the Moricca et al. reference and the McGregor reference discloses providing a single fill port (Moricca et al.: 640) proximate a lid (Moricca et al.: 620) of the HIP can (Moricca et al.: 600), and wherein the dispensing granular material into the container is performed by providing the granular material to the single fill port proximate the lid of the HIP can.
In regards to claim 22, the combination of the Moricca et al. reference and the McGregor reference discloses providing the filling nozzle (Moricca et al.: 260) and filling port (Moricca et al.: 272/640) such that they have a concentric, tube-in-tube design (Moricca et al.: it is considered that the passage 261 of the filling nozzle 262 defines a first tube and the passage within the filling port 272/640 defines a second tube of the tube-in-tube design), wherein the dispensing granular material into the container is further performed such that granular material is provided to the HIP can through the internal tube (Moricca et al.: considered the tube defining the opening 261) of the concentric tube-in-tube design; and evacuating the HIP can volume by pulling granular material through the concentric external tube (Moricca et al.: it is considered that the opening of the filling port 272/640 that leads to the opening connected to the evacuation port 271 of the filling nozzle defines the a concentric external tube) of the concentric tube-in-tube design via a vacuum (Moricca et al.: a vacuum pump is connected to the vacuum nozzle 271 which can be coupled to the exhaust port 292).
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moricca et al. (WO 2012/164335 A1) in view of McGregor (US 6470921 as applied to claim 14, above, and further in view of Bareis et al. (US 6726174).
In regards to claim 15, the combination of the Moricca et al. reference and the McGregor reference does not disclose wherein the rotary in-line valves (McGregor: plates 50, 52) are made of ceramic.
However, the Bareis et al. reference teaches a valve assembly having a rotary plate (44) and a stationary plate (14) wherein the plates are made of a ceramic material (see col. 6, lines 31-59) in order to reduce the chance for particulate to adhere to the valve parts.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the material of the in-line rotary valves of the combination of the Moricca et al. reference and the McGregor reference as a ceramic material as taught by the Bareis et al. reference in order to reduce the change for particulate to adhere to the valve parts.


Allowable Subject Matter
Claims 5, 9, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 5, the prior art or record does not disclose or suggest wherein the filling port further comprises a valve that is configured to provide an evacuation path, the evacuation path safely mitigating dust contamination from the granular material in combination with the other limitations of the claim.
In regards to claim 9, the prior art of record does not disclose or suggest wherein the filling port is spring-loaded and configured to rest in a closed position in combination with the other limitations of the claim.
In regards to claim 18, the prior art of record does not disclose or suggest wherein the at least one opening comprises a tre-foil configuration in which the rotary actuation opens by rotating about 60 degrees in combination with the other limitation of the claims.
In regards to claim 19, the prior art of record does not disclose or suggest wherein the at least one opening of the filling nozzle is configured to align with the opening in the filling port via set pins, the set pins projecting from the filling nozzle and being restrainedly circumscribed by openings on the filling port when engaged therewidth in combination with the other limitations of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753